Name: 87/386/EEC: Commission Decision of 30 June 1987 approving an addendum to the programme relating to the marketing of cereals, oil seeds and seed legumes in Hesse, submitted by the Government of the Federal Republic of Germany, pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  plant product;  Europe
 Date Published: 1987-07-24

 Avis juridique important|31987D038687/386/EEC: Commission Decision of 30 June 1987 approving an addendum to the programme relating to the marketing of cereals, oil seeds and seed legumes in Hesse, submitted by the Government of the Federal Republic of Germany, pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 203 , 24/07/1987 P. 0051 - 0051*****COMMISSION DECISION of 30 June 1987 approving an addendum to the programme relating to the marketing of cereals, oil seeds and seed legumes in Hesse, submitted by the Government of the Federal Republic of Germany, pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) (87/386/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 560/87 (2) and in particular Article 5 thereof, Whereas, on 17 March 1987 the Government of the Federal Republic of Germany forwarded an addendum to the programme relating to the marketing of cereals in Hesse approved by Commission Decision 81/233/EEC (3); Whereas the aim to this addendum is to rationalize and increase facilities for reception, quality control, storage and treatment of cereals, oil seeds and seed legumes in Hesse so as to make the sector more competitive and to add value to its output; whereas it therefore constitutes a programme within the meaning of Regulation (EEC) No 355/77; Whereas the principles of sound financial management do not allow investments that are used for intervention purposes to be supported; Whereas the addendum contains sufficient information as required in Article 3 of Regulation (EEC) No 355/77 to show that the aims set out in Article 1 of that Regulation can be achieved in respect of the marketing of cereals, oil seeds and seed legumes in Hesse; whereas the estimated time required for implementation of the addendum does not exceed the period mentioned in Article 3 (1) (g) of the said Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The addendum to the programme relating to cereals, oil seeds and seed legumes in Hesse forwarded by the Government of the Federal Republic of Germany on 17 March 1987 pursuant to Regulation (EEC) No 355/77, is hereby approved, with the exception of facilities that are used for investment purposes. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 30 June 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 57, 27. 2. 1987, p. 6. (3) OJ No L 110, 22. 4. 1981, p. 19.